PER CURIAM.
This is a suit on a policy of war risk insurance. The policy was kept in force by payment of premiums until August 31, 1927. The question in the case is whether plaintiff became totally and permanently disabled prior to that time. There is evidence that he had tuberculosis in 1925, but it was apparently in an arrested state, and there is no evidence whatever to support the conclusion that the disability resulting therefrom was either total or permanent in character. He worked in various positions in 1925 and 192-6, although he received hospital treatment during a portion of the time. From November, 1927, to October, 1928-, he worked as clerk in a country hotel, receiving from $25 to $35 per month in addition to room and ,board. He gave up this position because the hotel changed hands. Following this, he worked for several months as a truck driver and at the trade of carpenter. In 1930 he worked for four months in the census office at Columbia. It is clear that under the principles laid down in U. S. v. Diehl, (C. C. A.) 62 F.(2d) 343, this day decided, verdict should have been directed for the government.
Reversed.